DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office acknowledges the Amendment dated 29 November 2021, in which: 
Claims 1-20 are currently pending.
Claims 1, 8 and 15 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulzacki (US 2016/0328604) in view of Basso (US 2016/0034044) and Im (US 2009/0153366).
With respect to claim 1 (Currently Amended), Bulzacki teaches a system comprising:
one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and 
recording a motion of a user (Bulzacki: Fig. 4, step 405, detector recording movement of a subject);
determining one or more characteristics of the motion of the user (Bulzacki: Fig. 4, step 410, identifying one or more features of the first body movement);
generating a motion identifier based on the one or more characteristics (Bulzacki: Fig. 4, step 415, classifier assigns the one or more frame representative of one or more features of the user to the first body movement); and
assigning the motion identifier to a television command for controlling a television function of a television (Bulzacki: Fig. 4, step 435, a recognizer of the system determines that the body movement of the second subject is the particular first body movement previously classified by the classifier 215 at step 415 and stored in the database at step 420; Para. [0330], user assigned gestures to user commands; Fig. 19B).
Bulzacki fails to expressly disclose the gesture event corresponds to a television command for controlling a television function of a television; and
generating characterization data for the motion of the user based on the one or more characteristics of the motion of the user, wherein the characterization data comprises metadata that describes the motion of the user, 
encoding the characterization data, wherein the encoding of the characterization data results in encoded characterization data, and 
wherein the encoded characterization data comprises a set of encoded motion values that collectively represent the gesture.
However, Basso discloses:
generating characterization data for the motion of the user based on the one or more characteristics of the motion of the user, wherein the characterization data comprises metadata that describes the motion of the user (Basso: Paras. [0044] – [0045], generating characterization data is interpreted as image data captured of the user movement (e.g., video of a hand waving) is compared against a library of gestures to see if it matches a defined gesture); 
encoding the characterization data, wherein the encoding of the characterization data results in encoded characterization data (Basso: Para. [0080], encoding the characterization data is interpreted as the stored format of the captured user movement (e.g., video of a hand waving) used in the comparing step 714 for identifying if a particular gesture has been performed by the user), and 
wherein the encoded characterization data comprises a set of encoded motion values that collectively represent the gesture (Basso: Para. [0073], the capture video of the user movement can be converted to one or more still images that represent characteristic components of the user movement);
encoded characterization data is assigned to a television command for controlling a television function of a television (Basso: Paras. [0073] – [0080], captured video of the user movement is converted into characteristic components of the user movement, then compared with an index of gestures in order to initiate a command for the media device 506, 512).

Bulzacki and Basso fail to expressly disclose:
wherein the motion comprises a gesture one or more of a right tilt head movement and a left tilt head movement.
However, Im discloses:
wherein the motion comprises a gesture one or more of a right tilt head movement and a left tilt head movement (Im: Fig. 3; Paras. [0032] and [0040], the head gesture includes at least one of a horizontal rotational direction and angle of a user's head, a vertical angle of the user's head).
Therefore, it would be obvious to one of ordinary skill in the art to modify the system, as taught by Bulzacki and Basso, to incorporate using horizontal and vertical head motions as input gestures, as taught by Im, in order to provide a convenient user interface in which a minimal amount of calculation is required and a recognition process can be accurately and quickly performed (Im: Para. [0011]).


With respect to claim 2 (Previously Presented), the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the gesture comprises a tilt movement (Im: [0040], the head gesture includes at least one of a 
wherein the right tilt head movement represents a first television command, and wherein the left tilt head movement represents a second television command.

With respect to claim 3 (Previously Presented), the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the gesture comprises a facial movement (Basso: Para. [0072]).

With respect to claim 4, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the determining of the one or more characteristics is based on a video captured by a camera (Basso: Para. [0043]).

With respect to claim 5, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
characterizing the motion of the user; generating characterization data for the motion (Basso: Para. [0073], the capture video of the user movement can be converted to one or more still images that represent characteristic components of the user movement); and
encoding the characterization data (Basso: Para. [0080], encoding the characterization data is interpreted as the stored format of the captured user movement 

With respect to claim 6, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
providing a television command index that indexes a plurality of television commands (Basso: Para. [0074], set of stored gestures 418 as a set of standard gesture library or user-defined gesture library);
receiving a television command selection of a television command from the television command index (Basso: Para. [0077], the media device 506, 512 can allow a user to associate elemental gestures or combination gestures from a standard gesture library with commands that differ from the commands defined in the standard gesture library); and
assigning the motion identifier to the television command that was selected (Basso: Paras. [0074] – [0077], media device enables a custom gesture function that can capture a new user movement and assign this captured movement to an existing command or a new command).

With respect to claim 7, the combination of Bulzacki as modified by Basso and Im teaches the system of claim 1, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:

executing a television command associated with the second motion identifier (Basso: Paras. [0074] – [0075], the combination, or third, gesture (pointing the index finger and then moving the pointed index finger from left to right) can be defined as the combination of the first and second commands such that an object or file is selected and then moved based on the recognition of this user movement as the third gesture).

Computer-readable storage medium (CRM) claims (8, 9, 10, 11, 12 13 & 14) are drawn to the apparatus corresponding to the CRM as claimed in claims (1, 2, 3, 4, 5, 6 & 7).  Therefore, CRM claims (8, 9, 10, 11, 12 13 & 14) correspond to apparatus claims (1, 2, 3, 4, 5, 6 & 7), and are rejected for the same reasons of obviousness as used above.

Method claims (15, 16, 17, 18, 19 & 20) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2, 3, 4, 5 & 6).  Therefore, method claims (15, 16, 17, 18, 19 & 20) correspond to apparatus claims (1, 2, 3, 4, 5 & 6) and are rejected for the same reasons of obviousness as used above.

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-20 have been fully considered but are not persuasive.
On page 7 of the Remarks Applicant argues, “the cited references are silent on encoding the characterization data, wherein the encoding of the characterization data results in encoded characterization data, and wherein the encoded characterization data comprises a set of encoded motion values that collectively represent the gesture.”

The Office respectfully disagrees.  Applying the broadest reasonable interpretation (BR) to the limitation, “generating characterization data” is interpreted as obtaining image data characterizing motion of the user through image recognition which is disclosed by Basso, paragraphs [0044] – [0045].  Under the BRI the limitation requiring “encoding” of “the characterization data” is interpreted as the stored format of the captured user movement (e.g., video of a hand waving) used in the comparison step 714 for identifying if a particular gesture has been performed by the user (see Basso [0073]).  The combination of Bulzacki as modified by Basso and Im fully meet the amended claim limitations. As such, the rejection to claims 1-20 under USC 103 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN EARLES/Primary Examiner, Art Unit 2625